Citation Nr: 1440712	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from April 18, 1980 to May 13, 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Detroit, Michigan, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied a claim for service connection for "schizoaffective disorder and antisocial disorder." 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  Under the circumstances, the Board has recharacterized the issue as stated on the cover page of this decision.  Clemons.


FINDING OF FACT

Prior to service, the Veteran is shown to have had schizophrenia; the Veteran's preexisting schizophrenia was not aggravated by his service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a personality disorder is precluded by law.  38 U.S.C.A. §§ 105(a), 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.303(c), 4.9 (2013); VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

2.  An acquired psychiatric disorder was not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection a psychiatric disorder.  He argues that had he not enlisted in the Navy, he could have received treatment that would have prevented his psychiatric disorder from worsening.  He essentially argues that his pre-existing psychiatric disorder worsened during service due to stress, and as a result of not receiving needed medications.  See Veteran's appeal (VA Form 9), received in January 2010; VA Form 21-526, received in August 2008; Veteran's letters, received in March and June of 2011.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran's post-service medical records show that he has repeatedly been diagnosed with psychiatric disorders that include an antisocial personality disorder, often characterized as an "Axis II" diagnosis.  To the extent that the Veteran is shown to have a personality disorder, in a case where the law is dispositive of a claim on appeal, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Accordingly, to the extent that the claim includes a personality disorder, it must be denied.  Id.

Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder.

The Veteran's service treatment reports are summarized as follows:  The Veteran's entrance examination report, dated in March 1980, shows that his psychiatric condition was clinically evaluated as normal.  In an accompanying "report of medical history," the Veteran denied having a history of ""depression or excessive worry" or "nervous trouble of any sort."  

This report shows that he indicated that he had never been treated for a mental condition, and it is stamped that he denied "previous psychiatric care."  

Given the foregoing, a psychiatric disorder was not "noted" upon entrance into service, and the Veteran is entitled to a presumption of soundness at service entrance as to his psychiatric condition.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003.

The Veteran's service treatment records include an undated report which shows complaints of symptoms that included ear ache, joint pain, and headache.  The report is remarkable for a notation that the Veteran had a history of psychotherapy for which he was given Lithium and Thorazine, clearly indicating that what he told the service prior to his service was not factually accurate.   

Another undated report notes that the Veteran reported for basic training on April 18, 1980, and that on May 6, 1980 he was referred for evaluation because of an inability to get along with others, and emotional instability.  

The report notes paranoid schizophrenia, and states that he revealed prior psychiatric hospitalizations at a private hospital from the summer to the fall of 1978 (60 days), and from the summer to the fall of 1979, "apparently for bizarre thoughts of death, genie in a bottle, reincarnation of Jimi Hendrix, and medication with Thorazine, Lithium, and Cogentin."  

The report further states that telephone communication with the Veteran's mother confirmed his hospitalizations.  The report states that the Veteran's psychodiagnostic evaluation was consistent with undifferentiated schizophrenia, and that there was no current evidence of psychosis, neurosis, or major affective disorder.  The report concludes that the Veteran was to be separated from service for a pre-existing disqualifying condition which he concealed at the time of his AFEES (entrance) physical.  The report indicates that a Medical Board concluded that he did not meet the physical standards of enlistment or induction, that the Veteran's disability was not the proximate result of the performance of active duty involving basic pay as defined by law, that the Veteran had been informed of the findings and recommendations of a Medical Board, and that he did not  desire to submit a statement in rebuttal.  The Veteran was recommended for discharge by reason of erroneous enlistment.  See also "statement of patient concerning the findings of a medical board," dated in May 1980.  A Medical Board report notes a primary diagnosis of paranoid schizophrenia EPTE (existed prior to enlistment) and a secondary diagnosis of manic depressive EPTE.  This report indicates that it was determined that the Veteran had enlisted in error, and that his acquired psychiatric disorders had not been aggravated by service.  

Overall, the post-service medical evidence shows treatment for psychiatric symptoms at a correctional institution between 2006 and 2011.  His Axis I diagnoses were schizo" (schizophrenia), and "schizo-afctv, unspc,"(schizoaffective disorder, unspecified), and schizoaffective disorder, bipolar type, with a noted history of bipolar disorder, and a behavior disorder.  An October 2006 report notes a history of use of psychotropic medications at age 15, with symptoms that included delusions and audio hallucinations, at which time he was hospitalized and diagnosed with schizophrenia, paranoid type.  

In June 2007, the Veteran filed his claim.  He indicated that he had been hospitalized at a private hospital between June and August of 1976.  See Veteran's claim (VA Form 21-526), received in June 2007.

The Board finds that the evidence shows that the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service.  Although a layperson is generally not capable of opining on matters requiring medical knowledge, Routen v. Brown, 10 Vet. App. 183, 186 (1997), the determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

In this case, during service the Veteran reported a pre-service history of two hospitalizations for psychiatric symptoms, with a diagnosis of schizophrenia, and treatment that included Thorazine and Lithium.  He gave a similar history many years later, in 2006.  He is competent to report such a history.  Id.  In addition, service medical records state that the Veteran's history of psychiatric hospitalizations had been confirmed with his mother.  The Board therefore finds that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed his service.

The next question is whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by service.  See Wagner, 370 F.3d at 1089.   

The Veteran's service treatment reports have been discussed.  His active service was one month and 15 days.  He was discharged after it was determined that he had paranoid schizophrenia, and a secondary diagnosis of manic depressive, both which existed prior to enlistment, and which he concealed at the time of his entrance physical.  Service department findings note that there was no current evidence of psychosis, neurosis, or major affective disorder.  A Medical Board concluded that the Veteran's acquired psychiatric disorders had not been aggravated by his service, and that they were not the proximate result of the performance of active duty.  The post-service medical evidence shows treatment for psychiatric symptoms beginning in 2006, with notations that include schizophrenia, and schizoaffective disorder.  There is no competent opinion in support of the claim.  Given the foregoing, the Board finds that the claims files contain clear and unmistakable evidence that the Veteran's preexisting  acquired psychiatric disorder was not aggravated by his service.  See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must be denied.

In summary, service connection for a personality disorder is precluded by law, and the medical evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  With regard to the claim for an acquired psychiatric disorder, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified by way of letters from the RO to the appellant dated in October 2007, October 2008, and February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and his post-service non-VA records.  In this regard, although the Veteran reported preservice treatment, he has never provided an authorization for release of those records in response to multiple duty-to-assist letters.  In addition, although he reported treatment at the Northfield Psychiatric Hospital following service, for which he signed an authorization for release of records, it appears that the RO's request for these records was returned as undeliverable.  See Veteran's claim (VA Form 21-526), received in June 2007; December 2009 statement of the case.  

To the extent that it appears that the Social Security Administration has denied a disability claim from the Veteran, the SSA's records have not been obtained.  However, the Veteran has not identified these records as being relevant to his claim (the existence of the problem is not at issue, only if it related to service, ad question not pertinent to the SSA claim the Veteran has filed).  Therefore, an attempt to obtain Social Security Administration records is not warranted.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Finally, although the Veteran has not been afforded an examination, and an etiological opinion has not been obtained, the Board has determined that there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that pre-existed his service, and that it was not aggravated by service.  There is no competent opinion of record in support of the claim and significant evidence against the claim that has been cited above.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


